Exhibit 10.16

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT    1. CONTRACT ID CODE   
PAGE OF PAGES      J    1    2

2. AMENDMENT/MODIFICATION NO.

   3. EFFECTIVE DATE     4. REQUISITION/PURCHASE REQ. NO.     
5. PROJECT NO.(If applicable) 

P00004

       18-Aug-2011    SEE SCHEDULE      6. ISSUED BY   CODE                   
N00421    7. ADMINISTERED BY (If other than item 6)    CODE        S3605A       
       DCMA DAYTON             NAVAL AIR WARFARE CENTER AD (PAX)           AREA
C, BUILDING 30             CODE 2.5.1.9 - BLDG 441           1725 VAN PATTON
DRIVE             21983 BUNDY RD           WRIGHT-PATTERSON AFB OH 45433-5302   
      PATUXENT RIVER MD 20670                                         

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)


    ERAPSCO


    DAVID JOST


    4578 EAST PARK 30 DR


    COLUMBIA CITY IN 46725-8869


       

9A. AMENDMENT OF SOLICITATION NO.

 

       

9B. DATED (SEE ITEM 11)

 

   X   

10A. MOD. OF CONTRACT/ORDER NO.

N00421-11-C-0030

         

X

  

 

10B. DATED (SEE ITEM 13)

08-Apr-2011

CODE     0CCL9    FACILITY CODE       11. THIS ITEM ONLY APPLIES TO AMENDMENTS
OF SOLICITATIONS

¨    The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offer    ¨   is extended,    ¨
  is not extended.

        Offer must acknowledge receipt of this amendment prior to the hour and
date specified in the solicitation or as amended by one of the following
methods:

        (a) By completing Items 8 and 15, and returning              copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12.   ACCOUNTING AND APPROPRIATION DATA (If required)

 

  13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

    

A.  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    

B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

    

C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

X

  

D.   OTHER (Specify type of modification and authority)

   mutual agreement of the parties. E. IMPORTANT:   Contractor         ¨  is
not,         x  is required to sign this document and return 1 copies to the
issuing office.

14.   DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

        Modification Control Number:         jacksonr119473

 

The purpose of this modification is to update the performance based payment
schedule to include milestones 19, 20, 21 and 22 due to the award of additional
Q53F buoys against CLIN 0006AA and 0006AB.

        Except as provided herein, all terms and conditions of the document
referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in
full force and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)    16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print)       

SABANA N. MOORE-BARNES / CONTRACT SPECIALIST

 

Mark Belyea, Contract Manager        TEL: (301) 757-2611    EMAIL:
sabana.moore-barnes@navy.mil 15B. CONTRACTOR/OFFEROR   15C. DATE SIGNED    16B.
UNITED STATES OF AMERICA    16C. DATE SIGNED       /s/ Mark
Belyea                                      BY LOGO [g225605g30e85.jpg]     
(Signature of person authorized to sign)   18-Aug-2011                (Signature
of Contracting Officer)    18-Aug-2011                

EXCEPTION TO SF 30

   30-105-04    STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

      Prescribed by GSA       FAR (48 CFR) 53.243



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00004

Page 2 of 3

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION G - CONTRACT ADMINISTRATION DATA

The following replaces the previous performance based payment schedule in
Section G:

 

Event

#

   Event Type,
Serverable (S) or
Cumulative (C)   

Milestone

Sparton (S) or USSI (U)

  

Estimated Date

  

Method of Evaluation

   Event Value   1    S    Q53F, 62E, 36B Kick Off Meeting S    NLT 60 Days
after Task Order Award    Power Point Presentation    $ [             ]  2    S
   Q53F and 62E Kick Off Meeting U    NLT 60 Days after Task Order Award   
Power Point Presentation    $ [             ]  3    S    Q36B Long Lead Material
Order S    NLT 180 Days after Task Order Award    PO Report review by PMA264   
$ [             ]  4    S    Q53F Long Lead Material Order S    NLT 180 Days
after Task Order Award    PO Report review by PMA264    $ [             ]  5   
S    Q53F Long Lead Material Order U    NLT 180 Days after Task Order Award   
PO Report review by PMA264    $ [             ]  6    S    Q62E Long Lead
Material Order S    NLT 180 Days after Task Order Award    PO Report review by
PMA264    $ [             ]  7    S    Q62E Long Lead Material Order U    NLT
180 Days after Task Order Award    PO Report review by PMA264    $ [            
]  8    S    Q36B Acceptance of Production Readiness Review S    NLT 45 Days
prior to submission of Lot 1 test samples    Power Point Presentation    $
[             ]  9    S    Q53F Acceptance of Production Readiness Review S   
NLT 45 Days prior to submission of Lot 1 test samples    Power Point
Presentation    $ [             ]  10    S    Q53F Acceptance of Production
Readiness Review U    NLT 45 Days prior to submission of Lot 1 test samples   
Power Point Presentation    $ [             ]  11    S    Q62E Acceptance of
Production Readiness Review S    NLT 45 Days prior to submission of Lot 1 test
samples    Power Point Presentation    $ [             ]  12    S    Q62E
Acceptance of Production Readiness Review U    NLT 45 Days prior to submission
of Lot 1 test samples    Power Point Presentation    $ [             ]  13    S
   Q36B Start Lot 1 Production S    NLT 45 Days after PRR acceptance   
Production Date Certified by DCMA QAR    $ [             ]  14    S    Q53F
Start Lot 1 Production S    NLT 45 Days after PRR acceptance    Production Date
Certified by DCMA QAR    $ [             ]  15    S    Q53F Start Lot 1
Production U    NLT 45 Days after PRR acceptance    Production Date Certified by
DCMA QAR    $ [             ]  16    S    Q62E Start Lot 1 Production S    NLT
45 Days after PRR acceptance    Production Date Certified by DCMA QAR    $
[             ]  17    S    Q62E Start Lot 1 Production U    NLT 45 Days after
PRR acceptance    Production Date Certified by DCMA QAR    $ [             ]  18
   S    Q53F CLIN 6AA/6AB Long Lead Material Ordered U    NLT Than 180 days
after modification award    PO Report review by PMA264    $ [             ]  19
   S    Q53F CLIN 6AA/6AB Long Lead Material Ordered S    NLT Than 180 days
after modification award    PO Report review by PMA264    $ [             ]  20
   S    Q53F CLIN 6AA/6AB Start Production U    NLT Than 180 days after
modification award    Production Date Certified by DCMA QAR    $ [            
]  21    S    Q53F CLIN 6AA/6AB Start Production S    NLT Than 180 days after
modification award    Production Date Certified by DCMA QAR    $ [            
] 

PBP Schedule is to be treated on a whole contract basis whereas recoupment can
be taken from any ACRN.

   $ [             ]                   Cumulative:   

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00004

Page 3 of 3

 

  (Final [        ]% of Payment to be liquidated upon shipment)

(End of Summary of Changes)

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.